PETITION FOR LEAVE TO SURRENDER LICENSE TO PRACTICE LAW AND TO HAVE STRICKEN HIS NAME FROM THE ROLLS OF ATTORNEYS FOR THE PERIOD OF THREE YEARS (SUSPENSION ON CONSENT)
TO THE HONORABLE SUPREME COURT OF THE STATE OF LOUISIANA, THROUGH THE COMMITTEE ON PROFESSIONAL RESPONSIBILITY OF THE LOUISIANA STATE BAR ASSOCIATION:
The petition of HARRY A. HAMMILL, respondent herein, appearing herein personally and through his attorney, Mr. Camille F. Gravel, Jr., with respect represents:
1.
That HARRY A. HAMMILL was admitted to practice law in the State of Louisiana before this Honorable Court on June 10, 1955.
2.
That HARRY A. HAMMILL is presently under investigation by the Committee on Professional Responsibility with reference to certain specific charges of alleged misconduct all as set forth in copy of specifications dated August 30,1977, marked Exhibit A for identification herewith, attached thereto and made a part hereof as if copied “in extenso.”
3.
In keeping with the notice of August 30, 1977, a hearing was held before the Committee on Tuesday, October 4, 1977, and a copy of the transcript of that hearing is attached hereto, made a part hereof as if copied “in extenso” herein.
4.
That HARRY A. HAMMILL acknowledges that the material facts upon which the complaint and investigation are based are true, subject to mitigating factors as set forth in the transcript attached hereto.
5.
That HARRY A. HAMMILL suggests that a three-year suspension from the practice of law is appropriate discipline for the alleged misconduct herein.
6.
That HARRY A. HAMMILL herein petitions this Court for leave to surrender his license to the practice of law for a period of three (3) years after January 1, 1978, or from the date of this Court’s order, whichever is later, thus resulting in his suspension for that period by his own consent.
7.
HARRY A. HAMMILL acknowledges and declares that his suspension on consent is freely and voluntarily submitted; it is not the result of coercion or duress and HARRY A. HAMMILL is fully aware of the implications of his suspension.
WHEREFORE, HARRY A. HAMMILL PRAYS that he be allowed to surrender his license and that same be revoked and can-celled and, further, that his name be stricken from the rolls of attorneys authorized to practice law in the State of Louisiana, all for the limited period of three (3) years from January 1, 1978, or from the date of this Court’s Order, whichever is later, thus resulting in his suspension for that period by his own consent.
ORDER
The foregoing petition, the premises, and the law considered:
IT IS ORDERED, ADJUDGED AND DECREED
That HARRY A. HAMMILL be and he is hereby suspended from the practice of law in the State of Louisiana, for a period of *935three (3) years, from the First day of January, 1978.
JOE W. SANDERS Chief Justice
FRANK W. SUMMERS Associate Justice
ALBERT TATE JR. Associate Justice
PASCAL F. CALOGERO JR. Associate Justice
WALTER F. MARCUS JR. Associate Justice
DIXON' and DENNIS, JJ.,
cannot say the recommendation for suspension is erroneous, but would remand for amplification of the record on the question of mitigation.